SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 2-88116) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 89 [X] and REGISTRATION STATEMENT (NO. 811-3916) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 92 [X] VANGUARD SPECIALIZED FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 12th day of June, 2017. VANGUARD SPECIALIZED FUNDS BY: _ /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive June 12, 2017 F. William McNabb III Officer /s/ Emerson U. Fullwood* Trustee June 12, 2017 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee June 12, 2017 Rajiv L. Gupta /s/ Amy Gutmann* Trustee June 12, 2017 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee June 12, 2017 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee June 12, 2017 F. Joseph Loughrey /s/ Mark Loughridge* Trustee June 12, 2017 Mark Loughridge /s/ Scott C. Malpass* Trustee June 12, 2017 Scott C. Malpass /s/ André F. Perold* Trustee June 12, 2017 André F. Perold /s/ Peter F. Volanakis* Trustee June 12, 2017 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer June 12, 2017 Thomas J. Higgins *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference. C-1 INDEX TO EXHIBITS XBRL Instance Document Ex-101.INS XBRL Taxonomy Extension Schema Document Ex-101.SCH XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.CAL XBRL Taxonomy Extension Definition Linkbase Document. Ex-101.DEF XBRL Taxonomy Extension Labels Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.PRE
